DETAILED ACTION
Claim 1-44 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-22, 39-43, and species 2, a nanoparticle, claims 2, 3, 7, and 24, in the reply filed on 7/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9, 23-38, 40-41, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.
Claims 1-7, 10-22, 39, 42-43 are examined herein.

Priority
	The instant application claims the domestic benefit of U.S. provisional application 62/746,376 filed on 10/16/2018.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant abstract, “Aspects of the present disclosure…” (line 1), “In some embodiments, the disclosure provides…” (lines 4 and 7) are recited. Revision of the abstract to eliminate these phrases is required.

Claim Objections
Claims 4-7 and 10-22 are objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claims cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-7 and 10-22 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is dependent on claim 1. Claim 1 recites “An in vivo or in vitro sensor comprising a scaffold comprising an environmentally-responsive linker that is attached to a nanocatalyst, wherein the nanocatalyst is capable of being released from the scaffold when exposed to an environmental trigger.” Claim 2 recites “The sensor of claim 1, wherein the scaffold encapsulates a nanocatalyst, optionally wherein the scaffold is a liposome, polymersome, or a PLGA nanoparticle.” Claim 2 does not further limit claim 1, but rather defines an alternative limitation, wherein the scaffold encapsulates the nanocatalyst rather than the scaffold that is attached to a nanocatalyst. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prins et al. (WO 2012/085080 A1; IDS filed 7/5/2022; hereafter Prins).
Prins teaches a sensor (Fig. 1) comprising a monolayer of gold nanoparticles (Fig. 1 “Au MPC”) coupled by charge to a substrate (environmentally-responsive linker). Prins teaches that the presence of a proteolytic enzyme (environmental trigger) hydrolyzes the substrate (page 3, lines 6 and 12-19), releasing the gold nanoparticles from the scaffold (i.e. gold nanoparticles charge-coupled to peptide compound), which is apparent in the pathway (with enzyme present) on the right side of Fig. 1. The catalytic activity of the gold nanoparticles when the enzyme is present leads to the formation of signal (page 3, lines 16-18).  
Claims 2 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amstad et al. (Angewandte Chemie, 2012: IDS filed 7/5/2022). 
Amstad teaches a photo- and thermoresponsive polymersome sensor comprised of gold nanoparticles encapsulated in a polymer membrane (Title and Figure 1d). Figure 3a and 3b teaches that the integrity of the membrane can be ascertained by encapsulating a dye within the polymersome, wherein the dye is released when the membrane is ruptured. Figure 3a shows a polymersome with membrane-encapsulated nanoparticles that is filled with red dye (top). The vertical axis of the plot shown in Figure 2b is the percentage of intact polymersomes. The percentage of intact polymersomes with gold nanoparticles (green trendline with trianglular data points) is seen to rapidly decline at 20 minutes. Amstad teaches that laser radiation selectively ruptures the polymersomes with gold nanoparticles: “All polymersomes containing gold nanoparticles in their membrane rupture and release the green dye”(page 12501, paragraph 3, lines 10-11 and 14-15). Thus, Amstad teaches a scaffold (polymersome) in which membrane-encapsulated nanocatalysts (gold nanoparticles) are released from the scaffold when exposed to an environmental trigger (light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Amstad et al. (Angewandte Chemie, 2012: IDS filed 7/5/2022) in view of Kojima et al. (Colloids and Surfaces B: Biointerfaces, 2008, Vol. 66, 246–252) and Pornpattananangkul et al. (Journal of the American Chemical Society, 2011, Vol. 133, 4132–4139) and as evidenced by Pan et al. (Small, 2007, Vol. 3, No. 11, 1941 – 1949).
	See discussion of Amstad above. Amstad teaches that polymersomes have not demonstrated biocompatibility (page 12502, final sentence of paragraph 3). Amstad does not teach that the environmental trigger is the toxin, alpha-hemolysin. 
	Kojima teaches that liposomes are approved as drug carriers (Abstract). Kojima also teaches gold nanoparticles encapsulated in the membrane of a liposome (Figure 1b).
	Pornpattananangkul teaches that alpha hemolysin, also called α-toxin, is one of the common toxins secreted by S. aureus bacteria and that this protein can spontaneously incorporate into lipid membranes and self-oligomerize to form a heptameric structure with a central pore of about 2 nm (page 4132, paragraph 2, lines 7-12). Pornpattananangkul further teaches that artificial biological membranes, such as those of liposomes, can be disrupted by alpha-hemolysin (page 4136, paragraph 3, lines 3-6). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application substitute the polymersome in the sensor of Amstad with the liposome of Kojima. One of ordinary skill would have been motivated to make this substitution because liposomes have demonstrated biocompatibility, unlike polymersomes, for which biocompatibility remains to be determined. Furthermore, it would have been obvious to a person of ordinary skill before the effective filing date of the instant application that the sensor of Amstad modified by Kojima would be sensitive to alpha-hemolysin, as taught by Pornpattananangkul. The gold nanoparticles encapsulated in the liposome membrane as well as the interior dye could be released upon exposure to alpha-hemolysin because gold nanoparticles can be synthesized smaller than the pore size (2 nm), as evidenced by Pan (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,428,689. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application are anticipated by U.S. Patent No. 11,428,689.
Claim 1 of the instant application recites “An in vivo or in vitro sensor comprising a scaffold comprising an environmentally-responsive linker that is attached to a nanocatalyst, wherein the nanocatalyst is capable of being released from the scaffold when exposed to an environmental trigger, and optionally wherein the sensor is formulated for in vivo delivery, optionally wherein the environmental trigger is an enzyme.” Claim 2 recites the sensor of claim 1, “wherein the scaffold encapsulates a nanocatalyst, optionally wherein the scaffold is a liposome, polymersome, or a PLGA nanoparticle.”  Claim 3 recites “The sensor of any one of claims 1-2, wherein the nanocatalyst is a catalytic nanocluster or a nanocatalyst, optionally, […] wherein the nanocatalyst is selected from the group consisting of an iron oxide nanoparticle and an iridium nanoparticle.”
Claim 1 of U.S. Patent No. 11,428,689 recites “A composition comprising: a biomarker particle, wherein the biomarker particle comprises a carrier domain linked to a detectable marker via an enzyme substrate, wherein: […] (b) a liposome encapsulates the carrier domain linked to the detectable marker via the enzyme substrate, wherein the liposome is a thermosensitive liposome, a liposome comprising gold nanoparticles, a pH-responsive liposome, or a reactive oxygen-responsive liposome.” Claim 3 of U.S. Patent No. 11,428,689 recites “The composition of claim 1, wherein the carrier domain is an iron oxide nanoparticle and the detectable marker comprises fluorescein.” Claims 1 and 3 of U.S. Patent No. 11,428,689 define a species of a biomarker particle (sensor) comprised of a carrier domain (iron oxide nanoparticle) that is linked to a detectable marker via an enzyme substrate (“environmentally-response linker” of the instant application) and encapsulated in an environmentally-responsive liposome. Claim 1 of the instant application defines the genus of a sensor comprised of an environmentally-responsive linker attached to a nanocatalyst, wherein the nanocatalyst is released when exposed to an environmental trigger. Claim 2 of the instant application defines a genus wherein the nanocatalyst is encapsulated by a liposome and released from the liposome upon exposure to an environmental trigger. Therefore, the species recited in claims 1 and 3 of U.S. Patent No. 11,428,689 are encompassed by the genera recited in the instant application in claims 1-3.
Thus, claims 1-3 of the instant application are anticipated by claims 1 and 3 of U.S. Patent No. 11,428,689.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657